Citation Nr: 0842606	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine with peripheral neuropathy of 
both lower extremities currently evaluated as degenerative 
disc disease, lumbar spine, with limitation of motion, 
evaluated as 20 percent disabling, and neuropathy of each 
lower extremity evaluated as 10 percent disabling for each 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



INTRODUCTION

The veteran had active military service from November 2001 to 
June 2003.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2003 rating decision by 
the Waco, Texas Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that granted the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine with peripheral neuropathy of both lower 
extremities. The disabilities were evaluated as 20 percent 
and 10 percent disabling for each extremity, respectively, 
effective June 11, 2003.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in Waco, Texas in September 
2006. Previously, this matter was before the Board in a 
December 2006 remand for additional development. In May 2008, 
the Board issued a decision in this matter. However, that 
decision has been vacated on the basis of its having been 
premised on an error of law. The Board presently issues this 
decision in its stead. 

The case was advanced on docket in September 2006. This case 
retains it advance on the docket status following the 
December 2006 remand.

The veteran submitted additional evidence via telefax, which 
was received by the Board on November 28, 2008. Through his 
representative, the veteran waived RO consideration of the 
addtional evidence on December 3, 2008.

A review of the record also discloses the veteran has raised 
a claim of service connection for depression as secondary to 
chronic pain from his back condition. The RO has not 
adjudicated this claim and as such this issue is REFERRED to 
the RO for appropriate action.





FINDINGS OF FACT

1. Degenerative disc disease of the lumbar spine is 
characterized by findings consistent with a severe limitation 
of motion.

2. The veteran's bilateral radiculopathy of the lower 
extremities is not manifested by a moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 40 percent for 
degenerative disc disease of the lumbar spine have been 
approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 to September 25, 2003); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45 (2003); 68 Fed. Reg. 
51,454 - 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 - 5243 (as in effect from 
September 26, 2003)).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent each for peripheral neuropathy in each 
lower extremity have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2003 and 
March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

In March 2006, the veteran received notice of how VA assigns 
disability ratings and effective dates which complies with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
and he was readvised by letter dated in December 2006 - all 
prior to a readjudication of his claim via a Supplemental 
Statement of the Case issued in September 2007. The Board 
finds that the RO fulfilled its duty to notify, as the 
veteran clearly had a meaningful opportunity to participate 
in the development of the claim. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records and private medical 
records are associated with the claims file. Additionally, 
the veteran was afforded multiple VA examinations in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any outstanding 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Analysis of the Claim

The veteran argues that his back disability is more severe 
than is contemplated by the currently-assigned 20 percent for 
degenerative disc disease; and the currently-assigned 10 
percent for each lower extremity, as effected by peripheral 
neuropathy. Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be in 
part granted on this basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.

Because the veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The veteran's service medical records show that he injured 
his back while participating in a training exercises in May 
2002. His post-accident service medical records reflect that 
he was treated with both physical therapy and epidural 
blocking injections, but was he was nonetheless deemed not 
fit for further military service. The report of a December 
2003 service department medical board indicates that although 
the veteran underwent physical therapy rehabilitative 
efforts, he continued to have both low back pain and pain of 
the right lower extremity. It was noted that his condition 
"remain[ed] recalcitrant to medical interventions" and that 
he relied on narcotic medication for pain control.

Numerous VA treatment records are associated with the claims 
file. They reflect that the veteran has regularly sought 
treatment for what has been described as severe back pain, 
and he has received numerous steroid injections. 

Non-VA medical records from October 2003 show that the 
veteran underwent a nerve conduction study. The test results 
indicated that the veteran had peripheral neuropathy in both 
legs. The veteran also submitted a letter dated October 2004 
from J.P., DO stating that the veteran has been treated for 
low back pain with numbness in the mid to distal anterior 
thigh. Most recently, there is an examination report, dated 
September 2005, from A.L.S., MD that was prepared for the 
U.S. Postal Service. In the report, A.L.S., MD finds that the 
veteran had lumbar disc disease and a history of 
radiculopathy in both legs. As a result of the findings, he 
recommends that the U.S. Postal Service not hire the veteran 
due to the physical demands of the proposed job.

In August 2003, the veteran underwent a VA examination. He 
reported pain of 8/10 in severity, and that the back pain 
radiated to his right leg causing him to occasionally limp. 
He reported that he was not able to exercise. The veteran 
also reported that although he experienced no periods of time 
where he was incapacitated with back pain, except for periods 
of up to two days after undergoing steroidal shots, his back 
pain was aggravated by sitting for any period of time or 
standing for a long time. 

Upon physical examination, the veteran's range of motion 
showed lumbar flexion of 0 to 75 degrees; extension of 0 to 
20 degrees; and lateral flexion of 20 degrees, bilaterally. 
His gait was normal. During neurologic examination, the 
sensation to pinprick and vibratory stimulation of the right 
leg was found to be normal. Radiological examination noted 
desiccation and mild disk protrusions at L3-4, L4-5 and L5-S1 
levels, although central canal diameters at all levels were 
noted to be well within normal limits. 

The pertinent diagnosis was degenerative disc disease of the 
lumbar spine with back pain and peripheral neuropathy of the 
right leg.

The veteran underwent another VA examination in November 
2004. The veteran reported that he experienced chronic back 
pain with medication providing temporary relief but that 
epidural steroid injections did not provide any relief. He 
added that back pain radiated into both lower extremities, 
more on the right leg than the left leg. He reported that he 
works as an airline baggage handler. He had been able to 
perform his job without any difficulty before the injury, but 
following the injury he had extreme difficulty with it. 
Because of the job performance difficulties, he cut back to 
working three days a week and spending his time off on bed 
rest. He stated that he wore a back brace at work, "which 
did not do anything to improve his back." 

Upon physical examination, the veteran's range of motion 
showed lumbar flexion of 0 to 80 degrees; extension of 0 to 
15 degrees; and lateral flexion of 15 degrees, bilaterally. 
Upon neurological examination, the veteran's sensory testing 
was intact on ranges of sharp to dull in both lower 
extremities.

The examiner diagnosed chronic low back pain with a history 
of radiculopathy. The examiner noted the veteran's "very 
abnormal" MRI scan indicating extensive multilevel disk 
disease, and that the back disorder caused the veteran to 
miss a "good bit of work." He noted that the veteran spent 
part of many days on bed rest because of back pain, and that 
he had increased limitations with repetitive use. The veteran 
was recommended to find employment of a more sedentary nature 
since his current job duties would only exacerbate his back 
condition.

In August 2005, the veteran underwent a VA epidural steroid 
injection, administered to the L4-L5 intervertebral region. 
Subsequently dated medical reports and follow up visits 
indicate little relief. 

The veteran underwent a February 2007 VA examination, 
pursuant to the Board's directive. The veteran reported that 
his back pain had progressively worsened, to where it is 
constant and interferes with his sleep. He reported 
peripheral neuropathy in both legs. In the previous year, the 
veteran had three weeks of incapacitating episodes causing 
him to miss work. He reported that he was refused a U.S. 
Postal Service job because of his back condition, as 
reflected in a September 2005 Pre-Hire Examination report by 
A.L.S., MD.

Upon physical examination, the veteran's gait was normal. His 
range of motion showed lumbar flexion of 0 to 65 degrees with 
pain; extension of 0 to 20 degrees with pain; and lateral 
flexion of 30 degrees, bilaterally with pain. His lumbar 
musculature was tender and he could not stand on his heels 
and toes to walk. Upon neurological examination, the 
veteran's sensory was intact with no loss of sensation from 
pinprick in both lower extremities.

The diagnoses were herniated disc at L3-4, L4-5 and L5-S1; 
flattening of the thecal sac at L3-4 and L-4-5, both 
confirmed by MRI. Additionally, there was chronic lumbar pain 
as secondary to the lumbar disc disease.

The veteran was afforded a September 2006 Travel Board 
hearing. At the hearing, he testified that he experiences 
chronic low back pain and symptoms of peripheral neuropathy. 
He stated that he could not participate in any physical 
activities, such as playing with his children or 
participating in sports. Regarding his neuropathy, he 
reported that he experienced tingling sensations in his right 
leg and shooting sensations in both legs. The veteran 
reported that these conditions were treated with medications 
and epidural shots that provided temporary relief.

The veteran reported that he had trouble finding employment 
because of his back condition. He noted that the U.S. Postal 
Service would not extend a job offer because of his back 
condition that was noted in a pre-employment physical 
examination. At his current occupation, the veteran reported 
that occasionally he had to perform physical duties, and he 
was concerned that his back condition may interfere with his 
job. In November 2008, the veteran underwent a right L5-S1 
hemilaminotomy, foraminotony and microdiskectomy. 

The veteran filed his claim for service connection in June 
2003. His rating claim is therefore to be evaluated under the 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4); and the later revised 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003. See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4). The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

If the disability is to be rated under the incapacitating 
episodes component, a 10 percent disability evaluation is 
warranted where the evidence shows incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months; a 20 percent rating applies 
where there are incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks during 
the past 12 months; a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months; 
finally, a 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Under note (1) to the above version of Diagnostic Code 5293 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

Under 38 C.F.R. § 4.71a, the revisions effective September 
26, 2003 encompass Diagnostic Codes 5235-5343 (General Rating 
Formula for Diseases and Injuries of the Spine):

A 10 percent evaluation applies where the evidence shows 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted where the evidence shows 
forward flexion of the thoraolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating applies where the evidence demonstrates 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation applies where there is unfavorable 
ankylosis of the entire spine.

Under Diagnostic Code 5243 intervertebral disc syndrome is to 
be rated either on the basis of incapacitating episodes (as 
set forth in Diagnostic Code 5293, effective September 23, 
2002) or under the general rating formula for the spine 
detailed immediately above, whichever results in a higher 
rating.

The revised versions of the Diagnostic Codes (5293 and 5243) 
essentially have two components. The first involves a 
disability rating based on incapacitating episodes. Although 
the veteran reported that he had been prescribed such bed 
rest twice in one month, the evidence does not show such 
incapacitating episodes as prescribed by a physician 
amounting to a total duration of at least four weeks but less 
than six weeks. Although a February 2007 VA examination 
report noted that the veteran had three weeks of 
incapacitating episodes in June 2006, it does not appear that 
such was directed by a physician, as is mandated by the above 
clarification notes. Therefore, this component of the revised 
Diagnostic Code 5293 has not been satisfied and thus cannot 
serve as a basis for an increased rating.

As noted, under those provisions applicable effective 
September 23, 2002, intervertebral disc syndrome may also be 
evaluated based on a combination of the separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disorders. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003). According the benefit of the 
doubt to the veteran relative to this provision, the evidence 
approximates findings warranting the assignment of a 40 
percent rating under Diagnostic Code 5292, as indicative of 
an orthopedic manifestation of "severe" limitation of 
motion of the lumbar spine, to include the entirety of the 
period since the claim was filed. Fenderson, supra. 

Firstly, the record demonstrates that the veteran has 
consistently reported chronic and "severe" back pain, and 
none of the medical evidence has noted the absence of 
clinical findings to support his subjective account. Indeed, 
that the veteran was noted to have had a "very abnormal" 
MRI in November 2004 appears to support his contentions. 

The veteran has had numerous applications of epidural and 
steroid medications, which have been shown to provide but 
intermittent relief. Although VA examiners have reported the 
veteran's lumbar range of motion to have been what may be 
characterized as being moderate in degree, it has been 
consistently demonstrated that the back pain was aggravated 
by both sitting and standing, as well as by motion. Further, 
it cannot be doubted that such limitation of function is a 
key component of the veteran's having missed periods of work 
(i.e., even without being directed to bed rest by 
physicians); and decreased functioning while at work. This 
factor is also indicated by the examining physicians' 
notations of descriptions of pain during movement testing. 

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Viewing the evidence in a light most favorable to the veteran 
and according him the benefit of the doubt, the back disorder 
is characterized by severe limitation of motion, warranting 
the assignment of a 40 percent rating.  

In evaluating the issue of orthopedic manifestations under 
the rating provisions applicable for the period beginning 
September 2002, the Board has also considered alternative 
diagnostic codes but finds them not appropriately applied. 
The veteran's orthopedic back disorder is not characterized 
by fracture of the vertebra (Diagnostic Code 5285); or 
ankylosis of the spine (Diagnostic Codes 5286 and 5289).

With regard to that component mandating consideration of 
neurological manifestations under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, the record does not reveal evidentiary 
support for ratings higher than 10 percent for each lower 
extremity. The medical evidence does not show that the 
veteran's peripheral neuropathy results in moderate 
incomplete paralysis of his lower extremities. 38 C.F.R. § 
4.124(a) Diagnostic Code 8520 (2003). All three VA 
examination reports note that the veteran responded to 
sensory tests in both his legs. At the November 2004 VA 
examination, the veteran was noted to have very little 
radicular symptoms. The most recent VA examination report, 
dated February 2007, shows that upon physical examination the 
veteran experience no loss of sensation from pinprick in both 
lower extremities.

Despite the veteran's subjective complaints of pain and 
numbness radiating to his legs, particularly his right leg, 
the medical evidence does not support a rating in excess of 
10 percent for peripheral neuropathy in each leg, and the 
veteran has not reported, nor does the evidence show, 
incontinence of bowel or bladder. See Madden v. Brown, 125 
F.3d 1447, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 510-511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table) (Holdings that VA and the Board must evaluate 
the probative value of evidence, with the authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of probative value). Thus, the veteran is not entitled 
to a rating in excess of 10 percent for peripheral neuropathy 
for each lower extremity.

Finally, the Board has reviewed the diagnostic criteria 
effective September 26, 2003, pertinent to all spinal 
disabilities. Under Diagnostic Code 5243, in order to achieve 
a rating in excess of 40 percent, the evidence must 
demonstrate ankylosis. Such is not the case here. Moreover, 
while Diagnostic Code 5243 also permits rating based on 
incapacitating episodes, no such episodes have been 
established by objective evidence, as noted above. Therefore, 
the provisions of Diagnostic Code 5243 do not serve as a 
basis for a rating in excess of 40 percent for the veteran's 
spinal disorder. 

In conclusion, the Board finds that the evidence of record 
supports a 40 percent rating under Diagnostic Code 5292 
throughout the entirety of the rating period on appeal. The 
Board notes that in reaching this conclusion, it finds that 
the preponderance of the evidence is against a rating in 
excess of 40 percent under any Code section, to include all 
revisions to the criteria for spinal disabilities.

Referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted. That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's back disability and peripheral 
neuropathy are not adequately compensated by the regular 
rating schedule. Although the veteran's back disability is 
characterized as severe, the evidence does not show periods 
of hospitalization; nor interference with employment not 
encompassed in the discussion above. See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).


ORDER

A rating of 40 percent for degenerative disc disease of the 
lumbar spine is granted subject to the statutes and payments 
governing the payment of monetary awards.

A rating in excess of 10 percent for peripheral neuropathy of 
each lower extremity is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


